Citation Nr: 0322793	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post 
meniscectomy, left knee, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran had active military duty from August 1959 to 
September 1963 and from February 1964 to February 1967.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

During the pendency of the current appeal, the veteran 
presented testimony at a hearing on appeal before a VA 
hearing officer in June 1996.  In December 1998, the veteran 
presented testimony at a hearing before the undersigned 
Veterans Law Judge.  Complete transcripts of the hearings are 
of record.
 
In February 1999, the Board denied entitlement to an 
increased evaluation in excess of 30 percent for the 
veteran's recurrent lateral instability of the left knee and 
awarded a separate schedular evaluation of 10 percent for 
traumatic arthritis with limitation of motion of the left 
knee.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court) and by a 
May 2000 order, the Court granted a Joint Motion For Remand.  
It was ordered that the portion of the Board's February 1999 
decision that denied an evaluation in excess of 30 percent 
for traumatic arthritis of the left knee, status post 
meniscectomy was consequently vacated, and the case was 
remanded to the Board.  In compliance with the Court's May 
2000 order, the Board remanded this case to the RO in 
September 2000.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  Further, VA must specifically tell a 
claimant what part of that evidence he must provide, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, the RO has failed to notify the veteran, with 
regard to the issues on appeal, of any information and 
evidence needed to substantiate and complete his claims of 
entitlement to increased ratings for traumatic arthritis of 
the left knee, status post meniscectomy, and traumatic 
arthritis of the left knee, what part of that evidence is to 
be provided by him, and what part VA will attempt to obtain 
for him.   

Accordingly, this case is remanded for the following actions:

1.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio.  

2.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

